Title: To James Madison from Charles D. Coxe, 11 January 1807
From: Coxe, Charles D.
To: Madison, James



Sir,
Tunis January 11th. 1807

I beg leave to refer you to my letter of 26th ulto. since which nothing has occur’d of an extraordinary nature.  The Ship Two Brothers has nearly finished discharging her Cargo, which has necessarily proceeded very slowly, owing to the great distance of transporting it from the Ship to The Town in Sandals across the lake, which is about nine miles.
Mr. Lear has not yet made his appearance here, nor have I received a single line from him since the arrival of The Ambassador.  I wrote him Pr. a grecian vessel on the 26th. ulto. & have also with much difficulty & unavoidable delay, dispatched a Courier to Bona, from whence I have taken measures to have a coasting Sandal sent to Algiers, a communication direct from hence being totally impracticable, & even that by Bona dangerous.
I am now occupied in taking an inventory of the property of the U. States in the Consular House, & another of the effects belonging to the late Mr. Dodge.  I will transmit you his A/ C with the U. States after it is revised by Mr. Lear, together with the Inventory & ca.  I remain with great respect Dear Sir, Your Mo: Obedt. & humle. Servt.

Charles D. Coxe

